     Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA
ASSOCIATES IN MEDICAL
TOXICOLOGY, PC, et al.,

              Plaintiffs,

v.                                    Case No: 1:19-cv-01753-YK

EMOGENE RENEA SNYDER, et al.,

             Defendants.

         PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
OPPOSITION TO DEFENDANTS’ CROSS-MOTION FOR A PROTECTIVE ORDER
      Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 2 of 10




       I.      INTRODUCTION

       Throughout this litigation, Defendants have accused Plaintiffs of harassing Snyder—a

narrative that is inherently false and deflects from reality. As much as Defendants want to

believe that Snyder is the victim in this case, she is simply not. Snyder has done everything in

her power to destroy Dr. Moore’s business and reputation, and has made defamatory remarks

against Dr. Moore in filings before this Court and to a number of individuals and entities outside

of these proceedings, including to any number of regulatory bodies in an effort to have Dr.

Moore lose his medical license and/or his credentialing. Unless Snyder acknowledges that her

defamatory remarks are false, Plaintiffs have no other choice but to prove the falsity of her

statements. Defendants may call Plaintiffs’ efforts “sling[ing] mud”, see Def. Cross-Motion, at 6

[Doc. 85], but Plaintiffs’ request for these medical records is simply due diligence.1

       Plaintiffs filed their Motion to seek leave to serve subpoenas upon Snyder’s physicians to

obtain certain limited medical records which are directly relevant to this case. Plaintiffs have no

interest in delving into Snyder’s medical records and would prefer if they did not need to do so.

However, Snyder has falsely claimed that Dr. Moore infected her with a sexually transmitted

disease (“STD”) and that Dr. Moore has taken prescription medications which he prescribed for

Snyder. See paras. 52 and 54(gg) of Def. Answer [Doc. No. 17]. Snyder made these allegations

prior to the commencement of this lawsuit and in her filings in this Court, and she continues to

repeat these allegations to anybody who would listen. If Defendants will not acknowledge the

falsity of Snyder’s statements (and Plaintiffs afforded them the opportunity to do so), Plaintiffs




1
 I would like to note for the Court that I pride myself on my integrity and professionalism and
have always strived to treat opposing parties and counsel with dignity and respect. In the more
than 30 years of practicing law, I never have and would never harass another party or “sling
mud”.
      Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 3 of 10




are required to prove their falsity. The source and timing of Snyder’s Sexually Transmitted

Disease (“STD”), as well as her prescription medication history constitute a potential defense to

the Defendants’ allegations. Plaintiffs’ subpoenas are notably narrowly drawn, both as to the

scope of the medical records requested and the time period of the requests, and do not request the

entirety of Snyder’s medical records. These limited medical records are also relevant to

defamatory statements Snyder made against Dr. Moore as alleged in Plaintiff’s Complaint at

paragraphs 54 gg and 110- 114, inclusive. Finally, they go directly to Snyder’s credibility.

       Therefore, Plaintiffs respectfully request leave to serve the subpoenas on Snyder’s

physicians and that the Court deny Defendants’ cross-motion for a protective order.

       II.     FACTUAL AND PROCEDURAL BACKGROUND

       On July 2, 2020, Counsel for Plaintiffs sent correspondence to Counsel for Defendants in

an effort to confer with them prior to serving any physician subpoenas and to resolve any

potential discovery dispute without Court intervention. Counsel for Defendants, however, did

not respond to Counsel for Plaintiffs, but instead immediately reached out to the Court

requesting an emergency conference [Doc. No. 58]. Counsel for Plaintiffs’ responded to this

letter on July 3, 2020, indicating that Plaintiffs would seek leave from the Court to serve the

subpoenas upon Snyder’s physicians and that there was no need to conduct an emergency

conference since there was no emergency [Doc. No. 59]. The Court denied Counsel for

Defendants’ request for an emergency conference, on July 6, 2020 [Doc. No. 60].

       On the same date, despite that Counsel for Plaintiffs had offered in their July 3rd letter to

file a Motion and Memorandum in Support of the Motion, to which Counsel for Defendants are

entitled under the procedural rules to respond, Counsel for Defendants sent correspondence to

Counsel for Plaintiffs requesting that they be notified of Plaintiffs’ intention to serve the



                                                  3
      Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 4 of 10




subpoenas, so that Defendants could file a Motion to Quash with the Court. Because it did not

appear from either correspondence from Counsel for Defendants that Defendants have any

interest in resolving this discovery dispute without Court intervention, Plaintiffs filed their

Motion for leave to serve the subpoenas upon Snyder’s physicians. In response, Defendants

opposed Plaintiffs’ motion and filed a cross-motion for a protective order on October 14, 2020

[Doc. Nos. 83, 84 and 85].

       As previously stated, Plaintiffs have no desire to delve into Ms. Snyder’s personal

medical history of STDs; however, Ms. Snyder has made this clearly defamatory allegation

requiring Plaintiff to prove its falsity. If Ms. Snyder had the STD prior to becoming involved

with Dr. Moore, then she clearly did not receive it from Dr. Moore. If Ms. Snyder were willing

to either: 1) acknowledge by binding stipulation that her prior statements about obtaining an STD

from Dr. Moore were false; 2) acknowledge by binding stipulation that she did not receive an

STD from Dr. Moore; or 3) acknowledge that she had an STD before meeting Dr. Moore, then

there would be no need for these records. However, Ms. Snyder appears to be unwilling to

acknowledge the falsity of her statements thereby requiring Plaintiff to seek these records.

       1.      Applicable Law

       The Federal Rules of Civil Procedure explicitly authorize this Court to allow discovery

against persons who are not parties to litigation. The Court may issue a subpoena requiring any

person to “attend and testify; produce designated documents, electronically stored information,

or tangible things in that person’s possession, custody, or control; or permit the inspection of

premises”. Fed. R. Civ. P. 45(a)(1)(A). The subpoena power of the Court is not limited to

parties; in fact, the rules specifically describe the limits on subpoenas directed to any person,

including non-parties. Fed. R. Civ. P. 45(a). Third-party subpoenas are authorized subject to the

protections described in Rule 45(d)(1) and (2) of the Federal Rules of Civil Procedure, and non-
                                                  4
      Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 5 of 10




parties are provided the right to move to quash or modify a subpoena. Fed. R. Civ. P. 45(D)(3)2.

The scope of discovery within the subpoena power of the Court under Rule 45 of the Federal

Rules of Civil Procedure—whether of parties or non-parties—is generally described and limited

by Rule 26 of the Federal Rules of Civil Procedure, which permits broad discovery. See, e.g.,

Katz v. Nat'l Bd. of Med. Examiners, Civil Case No. 3:15-CV-01187, Mem. (M.D. Pa. May 10,

2016). While under Rule 26 of the Federal Rules of Civil Procedure the scope of discovery is

broad, “[p]arties may obtain discovery regarding any non-privileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case”. Fed. R. Civ. P. 26(b)

(Emphasis added).

       Courts interpret relevancy “broadly to encompass any matter that bears on, or that

reasonably lead to other matters that could bear on, any issue that is or may be in the case.”

Thomas v. Lawler, Civil No. 1:CV-10-2437, at *3 (M.D. Pa. March 11, 2013) (quoting

Oppenheimer Fund v. Sanders, 437 U.S. 340, 351 (1978)). The burden is upon the party

objecting to discovery to state the grounds for the objection with specificity. Fed. R. Civ. P.

33(b)(4). The Rule 26 relevance standard depends upon the context of each particular action,

and the determination of relevance is within the discretion of the District Court. See Barnes

Found. v. Twp. of Lower Merion, 1996 WL 653114, at *1 (E.D. Pa. 1996). “[C]ourts have

construed this rule liberally, creating a broad vista for discovery.” E.E.O.C. v. Princeton

Healthcare Sys., 2012 WL 1623870 (D.N.J. May 9, 2012).




2
 Counsel for Defendants appear to want to control Plaintiffs’ discovery in this case as evidenced
by counsels’ repeated objections to the third-party subpoena issued by Plaintiffs to Capital
BlueCross, a former employer of Snyder, on similar grounds of lack of relevance, over-reaching
and privacy. Counsel for Defendant’s objections were overruled and Counsel for Plaintiffs are
permitted to serve a subpoena on Capital BlueCross, subject to a Stipulated Protective Order,
which was entered on July 31, 2020.
                                                 5
      Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 6 of 10




       Furthermore, a party, in contrast to the entity to whom the third party subpoena duces

tecum is directed, only has standing to object to production of documents containing privileged

or other protected matter; it does not have standing to raise objections based upon relevancy,

undue burden or the alleged broadness of the document request. 9A Charles A. Wright and

Arthur R. Miller, Federal Practice and Procedure, § 2459 (1995) (“A motion to quash, or for a

protective order, should be made by the person from whom the documents or things are

requested. Ordinarily a party has no standing to seek to quash a subpoena issued to someone who

is not a party to the action unless the party claims some personal right or privilege with regard to

the documents sought”); see also, e.g., EEOC v. Danka Industries, Inc., 990 F. Supp. 1138, 1141

(E.D. Mo. 1997); Brown v. Braddick, 595 F. 2d 961, 967 (5th Cir. 1979); QC Holdings, Inc. v.

Diedrich, 2002 WL 334281 (D. Kan. 2002). Contrary to Defendant’s assertion, no such personal

right or privilege exists with respect to the narrowly drawn subpoenas directed to Snyder’s

physicians.

       2.      Plaintiffs’ Subpoenas are Relevant and Proportional to the Needs of the
               Case.

       Defendants do not have standing to contest the subpoena on the grounds of relevancy

because the subpoenas are directed to third-party entities. See EEOC, 990 F. Supp. at 1141;

Brown, 595 F. 2d at 967; QC Holdings, Inc., 2002 WL 334281.

       Nevertheless, the third-party physician subpoenas in this case are relevant and

proportional to the needs of the case as more fully discussed in Plaintiffs’ Motion for leave to

serve the subpoenas which Plaintiffs fully incorporate herein [Doc. No. 76]. See also Katz v.

Nat’l Bd. of Med. Examiners, Civil Case No. 3:15-CV-01187, Mem. (M.D. Pa. May 10, 2016)

(plaintiff placed his physical and mental condition at issue in the case); Manning v. Herman,

Civil Case No. 1:13-CV-01426, Mem. (M.D. Pa. Sept. 14, 2016) (Court denied plaintiff’s motion


                                                 6
      Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 7 of 10




to quash where defendants served subpoenas upon non-party physicians seeking medical records,

because “the Plaintiff put his medical condition at the heart of [the] case”); Botey v. Green, Case

No. 3:12-CV-1520, Mem. Op. (M.D. Pa. Nov. 14, 2015) (Plaintiff filed a complaint alleging

negligence against the defendant as a result of a car accident between the parties. This Court

ordered the defendant to produce any of his dementia or neurologically-related medical records,

finding that these records were discoverable).

       In their Cross-Motion, Defendants claim that Plaintiffs solely rely on Snyder’s averment

in Defendants’ pro se answer to Plaintiffs’ Complaint as justification to pursue Snyder’s health

records. See Def. Cross-Motion, at 7. That is incorrect. Snyder’s medical records are not only

placed at issue by both her pro se answer and her amended answer, filed by Counsel, they are

central to the Plaintiffs’ claims that Snyder defamed him by publicly asserting that he gave her

an STD and by her allegations that he, as a physician, unlawfully prescribed medications for his

personal use by way of prescriptions for her. These are claims she has made repeatedly,

including in her Answer, and which she continues to repeat publicly and in communications with

other individuals, including Dr. Moore’s patients, and even in unrelated state court proceedings.

See Answer, para. 54(gg).

       3.      Plaintiffs’ Subpoenas are Not Privileged.

       The party seeking to claim privilege holds the burden of proof. Matter of Bevill, Bressler

& Schulman Asset Management Corp., 805 F.2d 120, 123 (3rd Cir. 1986). Defendants refer to

averments in judicial proceedings, the physician-patient privilege, and a conditional privilege to

report on recognize matters of public interest.

       As stated above, Snyder’s false allegations that Dr. Moore infected her with an STD and

Dr. Moore has taken prescription medication which he prescribed for Snyder are claims she has

made repeatedly, including in her Answer, and which she continues to repeat publicly and in
                                                  7
       Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 8 of 10




communications with other individuals, including Dr. Moore’s patients, and even in unrelated

state court proceedings.

       Any physician-patient privilege that might have existed between Snyder and her

physicians has been waived by Snyder’s placement of her physical condition and medication

prescription history at issue in this case. See Sarko v. Penn-Del Directory Co., 170 F.R.D. 127,

130 (E.D. Pa. 1997); see also Topol v. Tr. of Univ. of Pa., 160 F.R.D. 476, 477 (E.D. Pa. 1995).

“[A] party cannot inject [her] treatment, conditions or symptoms into a case and expect to be

able to prevent discovery of information relevant to those issues.” Katz, Case No. 3:15-CV-

01187 (citing Adams v. Ardcor, 196 F.R.D. 339, 343 (E.D. Wis. 2000). “[A]llowing a plaintiff to

hide . . . behind a claim of privilege when that condition is placed directly at issue in a case

would simply be contrary to the most basic sense of fairness and justice.” Sarko, 170 F.R.D. at

130.

       Furthermore, Defendants cite to a Pennsylvania Superior Court case for their proposition

that Snyder held a conditional privilege regarding an issue of public interest. See Def. Cross-

Motion, at 10. In that case, a social worker was tasked by a non-profit service agency to perform

a psychosexual evaluation of the plaintiff’s daughter and issue a report. The plaintiff then filed

suit against the social worker for defamation related to averments the social worker made in her

confidential memorandum. The Superior Court in that case explained, and Defendants neglect to

mention, that only “[c]ommunications which are made on a proper occasion, from a proper

motive, in a proper manner, and which are based upon reasonable cause are privileged. Moore v.

Cobb-Nettleton, 889 A.2d 1262, 1268 (Pa. Super. Ct. 2005) (citing Miketic v. Baron, 450 Pa.

Super. 91, 675 A.2d 324, 329 (1996)). Snyder’s defamatory remarks made to Pinnacle, which

she repeated publicly and in communications with other individuals, were not only dishonest and



                                                  8
      Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 9 of 10




lacked any reasonable cause but were also made solely to destroy Dr. Moore’s business and

reputation. The evidence in this case proves Snyder’s nefarious motives, but Defendants simply

choose to ignore it and pretend that Snyder made reports to protect the public from a physician

who has demonstrably dedicated his professional life to helping the underserved communities in

the Harrisburg area.

       It is also noteworthy that any medical information produced in response to the third party

subpoenas will be received by Plaintiffs’ Counsel, subject to a Stipulated Order of

Confidentiality as Ordered by Magistrate Judge Saporito [Doc. Nos. 54 and 57], so any concern

about confidentiality is moot.

       III.    CONCLUSION

       For the foregoing reasons, Plaintiffs have demonstrated that the issuance of the

subpoenas upon Snyder’s physicians to obtain certain medical records related to Snyder’s

medication prescription history and diagnoses regarding sexually transmitted diseases is

reasonable and necessary in this case. Therefore, Plaintiffs respectfully request that their Motion

for Leave to Serve Subpoenas upon Snyder’s physicians be granted and that Defendants’ Cross-

Motion for a protective order be denied.

Dated: October 21, 2020                      Respectfully submitted,

                                             /s/Dennis E. Boyle
                                             Dennis E. Boyle (PA#49618)
                                             Blerina Jasari (Admitted pro hac vice)
                                             Berliner, Corcoran & Rowe L.L.P.
                                             1101 Seventeenth Street, N.W., Suite 1100
                                             Washington, DC 20036
                                             Telephone: (202) 293-5555
                                             Email: dboyle@bcr-dc.com
                                                    bjasari@bcr-dc.com

                                             /s/Kathleen Misturak-Gingrich
                                             Kathleen Misturak-Gingrich (PA#41682)

                                                 9
Case 1:19-cv-01753-JPW-JFS Document 92 Filed 10/21/20 Page 10 of 10




                              Law Offices of Peter J. Russo, P.C.
                              245 Grandview Avenue, Suite 102
                              Camp Hill, PA 17011
                              Telephone: (717) 591-1755
                              Email: kgingrich@pjrlaw.com
                              Counsel for Plaintiffs




                                10
